Title: From George Washington to Lieutenant General John Burgoyne, 20 December 1777
From: Washington, George
To: Burgoyne, John



Sir
Head Qrs [Valley Forge] Decemr 20th 1777.

When I had the honor of addressing you on the 17th Inst., I informed you, that I had transmitted a Copy of Your Letter to Congress. The inclosed Copy of their Resolution passed upon the Subject which I send in pursuance of their direction, will shew you the only Answer I have obtained to your propositions. It remains solely with Congress to grant the indulgencies which you request. The Bearer will immediately return, by whom you may have an Opportunity of writing to them. I have the Honor to be with due respect Sir Your Most Obedt servt

Go: Washington

